Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner has fully considered the claims in light of the prior art and finds them to be allowable over the prior art.  As such, claims 1-20 are allowed.
The closest prior art is described below:
US2002/0083341 – Feuerstein taught a system in which a front end server creates integrity records when storing content into a backend server for a user, and when the user requests the content to be retrieved from the back end server the front end server retrieves the content and performs integrity verification on the content.  However, Feuerstein did not teach that the user device has direct access to the back end data server for accessing non-regulated content.
US2009/0164790 – Pogodin taught a system for storing regulated content in which an ESL creates integrity records when storing content into an EDS, and verifying the integrity of the content when retrieving the content for a user request, but Pogodin does not appear to teach that the user device has direct access to the EDS, and it appears that the EDS is a regulated content storage system.
US2012/0297191 – Johnson taught a system in which both regulated and non-regulated content are stored by subscription users.  The subscription users can store content in the subscriber server, and when the content is stored an integrity record is generated and stored in a non-regulated storage system.  The subscribers have access to the server storage system where . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790.  The examiner can normally be reached on Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MATTHEW T HENNING/Primary Examiner, Art Unit 2491